Case: 12-1677   Document: 31    Page: 1   Filed: 11/09/2012




          NOTE: This order is nonprecedential.

   mtuiteb ~tate5' QCourt of ~eaI5'
        for tbe jfeberaI QCircuit

                    RAMBUS INC.,
                      Appellant,

                           v.
      INTERNATIONAL TRADE COMMISSION,
                  Appellee,

                          AND
          GARMIN INTERNATIONAL, INC.,
                   Intervenor,

                          AND
 LSI CORPORATION AND SEAGATE TECHNOLOGY
                    LLC,
                Intervenors,

                          AND
          STMICROELECTRONICS N.V. AND
           STMICROELECTRONICS INC.,
                  Intervenors,

                         AND
                CISCO SYSTEMS, INC.,
                     Intervenor,

                          AND
                     HGST, INC.,
                      Intervenor.
Case: 12-1677     Document: 31   Page: 2     Filed: 11/09/2012




 RAMBUS INC. v. ITC                                       2



                         2012-1677


    On appeal from the United States International Trade
 Commission in Investigation No. 337-TA-753.


                       ON MOTION


                         ORDER
    Upon consideration of Garmin International, Inc., LSI
 Corporation, Seagate Technology LLC, STMicroelectronics
 N.V., STMicroelectronics Inc., Cisco Systems, Inc., and
 HGST, Inc.'s unopposed motions for leave to intervene,

       IT Is ORDERED THAT:

     The motions for leave to intervene are granted. The
 revised official caption is reflected above.

                                     FOR THE COURT

                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
 s26